Citation Nr: 0731723	
Decision Date: 10/08/07    Archive Date: 10/23/07

DOCKET NO.  05-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from February 1972 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that by way of a rating decision dated 
in June 2005, the RO granted entitlement to service 
connection for tinnitus.  As this is considered to be a full 
grant of the benefit sought with respect to this issue, this 
issue is no longer considered to be in appellate status.


FINDINGS OF FACT

1.  By rating decision in February 1981, the RO denied the 
veteran's claim of entitlement to service connection for a 
bilateral hearing loss;  a timely notice of disagreement was 
not received to initiate an appeal from that determination.

2.  Certain evidence received since the February 1981 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim of service 
connection for bilateral hearing loss.

3.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for many years after 
separation from service, nor is bilateral hearing loss 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  The February 1981 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for a 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007). 

3.  Bilateral hearing loss was not incurred in or aggravated 
during the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
Sanders 487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection claims, as well 
as specifying what information and evidence must be submitted 
by him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims.  

Initially the Board notes that the veteran did not receive 
notice of the evidence necessary to substantiate the element 
or elements required to establish service connection that 
were found insufficient in the previous denial as required by 
Kent v. Nicholson.  However, in light of the Board's 
reopening of the veteran's service connection claim based on 
a finding that new and material evidence was submitted, the 
Board finds that further VCAA notice is not required because 
the full benefit sought by the veteran as to this issue of 
having his claim reopened is granted in the instant decision.  
The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to establish 
disability ratings or earlier effective dates.  As such, the 
VCAA notice was deficient as to content.  The Board notes 
that the veteran, however, has not been prejudiced from this 
error because the denial of the service connection claim in 
this appeal renders moot any question as to the appropriate 
disability rating or effective date to be assigned.  See 
Sanders, supra.; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records, and VA 
treatment records.  The Board notes that the veteran has been 
afforded a VA examination in relation to his claim.  As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims

Analysis

New and Material Evidence

In a February 1981 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran did not appeal this 
decision.  As such, the February 1981 rating decision became 
final.  38 U.S.C.A. § 7105(c).  When a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  
38 U.S.C.A. § 5108.  

In March 2003, a written communication from the veteran was 
accepted as a request to reopen his claim of entitlement to 
service connection for bilateral hearing loss.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In February 1981, the RO denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss 
based on a lack of evidence that the veteran had a current 
diagnosis of a hearing loss.  Subsequent to the February 1981 
rating decision, the Board received VA examination reports 
showing current hearing loss and addressing the etiology of 
the current hearing loss.  Since the new evidence includes a 
diagnosis of hearing loss (when none was previously of 
record), this evidence pertains to an unestablished fact 
necessary to substantiate the claim.  It is both new and 
material.  

As new and material evidence has been received, the claim of 
entitlement to service connection for bilateral hearing loss 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Adjudication of the veteran's claims does not end with the 
determination that new and material evidence has been 
received.  These matters must now be addressed on a de novo 
basis.  

Service Connection for Hearing Loss

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Post-service treatment records show that the veteran 
underwent a VA audiological examination in January 1981.  The 
January 1981 VA examination report shows that the veteran had 
normal hearing with excellent discrimination.  A September 
2003 VA audiological examination report shows that the 
veteran was diagnosed with mild sensorineural hearing loss in 
both ears.  The examiner noted that he could not provide an 
opinion as to whether or not the veteran's current hearing 
loss was related to his active duty service without reviewing 
the veteran's claims file.  Private medical evidence also 
shows that the veteran has a current hearing loss disability, 
but provides no indication of the etiology of the current 
hearing loss.  

A May 2005 VA audiological examination report shows that the 
examiner stated "There is no evidence of hearing loss in 
January 5, 1981.  No hearing loss caused by military noise 
exposure."  A June 2005 VA audiological examination report 
shows that the examiner reviewed the veteran's military 
records and claims file.  The examiner noted that although 
the veteran was evaluated for complaints of hearing loss and 
tinnitus on January 5, 1981, testing results revealed normal 
hearing sensitivity bilaterally.  The examiner noted the 
normal hearing on testing in 1981 and stated that the 
veteran's current hearing loss is not consistent with the 
findings.  The examiner then clarified that the veteran's 
history of noise exposure aboard ship is consistent with 
hearing loss, but that the veteran's hearing sensitivity was 
examined in 1981 and found to be normal at that time.  Based 
on the normal tests result in 1981, the examiner felt that 
the hearing loss was not consistent with the findings.  There 
are no contrary medical opinions of record.  

The Board does not dispute the veteran's contentions 
regarding noise exposure during active duty service; 
nevertheless, the Board finds that the medical evidence of 
record preponderates against a finding that the veteran has a 
current hearing loss disability which is etiologically 
related to his active duty service.  Therefore, entitlement 
to service connection for a bilateral hearing loss disability 
is not warranted.  

Additionally, the Board notes that with respect to the 
veteran's left ear that his auditory thresholds do not meet 
the criteria listed in 38 C.F.R. § 3.385.  Thus, the veteran 
cannot be determined to have hearing loss in the left ear for 
VA purposes.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

ORDER

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss.  To this extent, the claim is 
granted.

Entitlement to service connection for bilateral hearing loss 
is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


